DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on March 30, 2021.  Claims 2, 5, 12, and 18 were amended; and claims 4 and 14 were cancelled.  Thus, claims 1-3, 5-13, and 15-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (U.S. Patent Publication 2002/0101235 A1); in view of Rabinovich (U.S. Patent Publication 2010/0004866 A1).
Regarding claim 1, Schoen teaches a method of formation evaluation (Schoen: ¶3 [“…related generally to the field of interpretation of measurements made by well logging instruments for the purpose of determining the fluid content and permeability of earth formations.”]) comprising:
accessing multicomponent induction (MCI) and permeability data captured by measurement tools in a borehole extending through a subsurface formation (Schoen: Abstract: 
generating a visualization of the one or more permeability components for display on a display device (Schoen: FIG. 3, ¶36 [“The borehole resistivity imaging tool arrays necessarily allow sampling only across preselected angular segments of the borehole sidewall. From those data, a resistivity imaging log, consisting of data strips, one strip per array, separated by gaps, can be constructed and displayed. The angular width of each data-scan strip is equal to 2 sin-1 {S/(2R)}, where S is the array width and R is the borehole radius. The common data from the two imagers are merged together in a data processing operation to provide a substantially seamless display as shown in FIG. 3.”]).
Schoen, in an optional embodiment, shown in FIGS. 4A-4B, FIGS. 6a-6b, and 7a-7b, discloses determining inverted resistivity parameters by performing an iterative inversion operation on the MCI data (Schoen: FIG. 4a, ¶48-57 [“Two estimates are used to give the starting estimate of a conductivity model and based on this model, an attenuation and a phase shift for the two receivers are calculated, An iterative scheme is then used to update the initial t,h and Rt,v made by TILT or other suitable device are inverted 111 to give an estimate of the laminar shale volume and the sand conductivity…”]; ¶98-104 [“…embodiment of the invention, this solution is obtained using a nonlinear iterative algorithm. Such an algorithm would be known to those versed in the art and is not discussed further.  Alternatively, the unique solution may be obtained by a table look up in a processor or by an equivalent graphical solution given in the example below. In order to test the method a data set was created by forward calculation. With the resulting data then the iterative inversion algorithm was started…”] {Including Eqns. 5-9.}).  
The optional embodiment of Schoen additionally discloses determining one or more permeability components based at least in part on the permeability data and permeability-resistivity relationship between the resistivity anisotropy ratio and the permeability anisotropy ratio (Schoen: FIGS. 6a-6b, ¶70-78 [“…ratios of resistivity anisotropy versus water saturation for the case shown in FIG. 6a are shown in FIG. 6b for the same cases shown in FIG. 6a. As in FIG. 6a, Sw,irr,c =0.l. The curves 261, 263 and 265 correspond to values of Sw,irr,f equal to 0.2, 0.3 and 0.5 respectively. The abscissa is the mean water saturation while the ordinate is the resistivity anisotropy ratio.”]; FIGS. 4A-4B, ¶88-96 [“…an optional embodiment of the invention, the results derived above are used for forward modeling of the properties of the reservoir rock 139 and a consistency check may be made going back to 103. Still referring to FIG. 4B, an anisotropic permeability calculation is made 141 for the reservoir with the properties as derived above. This is accomplished as described immediately below.”] {Including Eqns. 22-28.}; FIGS. 7a-7b, ¶104-109 [“This would imply that the resistivity and permeability anisotropy are equal, in contradiction to the results derived here. This apparent paradox results from the combination of macroscopic model equations for laminated materials with microscopic empirical Including TABLE 1, Eqns. 30-32}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining inverted resistivity parameters by performing an iterative inversion operation on the MCI data, and then determining one or more permeability components based at least in part on the permeability data and permeability-resistivity relationship between the resistivity anisotropy ratio and the permeability anisotropy ratio, as taught by the alternative embodiment of Schoen, into the first embodiment of Schoen, with the motivation and expected benefit of determining the permeability anisotropy tensor and application thereof to field log interpretations.  This method for improving the first embodiment Schoen was within the ordinary ability of one of ordinary skill in the art based on the teachings of the alternative embodiment of Schoen.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Schoen to obtain the invention as specified in claim 1.
However, the embodiments of Schoen are silent as to explicitly calculating inverted biaxial anisotropy (BA) parameters by performing an iterative inversion operation on the MCI data using a BA formation model that represents simulated formation resistivity characteristics that account for transverse biaxial formation anisotropy to resistivity, operating a controlled device based at least in part on the one or more permeability components.
Rabinovich discloses identifying drilling induced fractures while drilling a wellbore into a formation (Rabinovich: Abstract.).  Therein, Rabinovich discloses calculating inverted biaxial anisotropy (BA) parameters by performing an iterative inversion operation on the MCI data using a BA formation model that represents simulated formation resistivity characteristics that form,h), a macroscopic manifestation of a transverse isotropic media consisting of unfractured laminated sand and shales…] {Including Eqns 1-2.}; ¶104-112 [“Inverting the three (3) principal multi-frequency focused magnetic field components for three (3) principal resistivities.”] {Including Eqns 8-13.}; ¶131-132 [“The relative misfit of the measured and synthetic data presented in column six (6) indicates the good quality of inversion and consistency of the fractured formation with the biaxial anisotropic model.”] {Including Tables 1-2.}).  
Rabinovich additionally discloses operating a controlled device based at least in part on the one or more permeability components (Rabinovich: FIG. 1; ¶33 [“Performing MWD or LWD generally calls for operation of a logging instrument 20 that in incorporated into the drill string 11 and designed for operation while drilling. Generally, the MWD logging instrument 20 is coupled to or includes an electronics package which is also on board the drill string 11, and therefore referred to as "downhole electronics 13."”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of calculating inverted biaxial anisotropy (BA) parameters by performing an iterative inversion operation on the MCI data using a BA formation model that represents simulated formation resistivity characteristics that account for transverse biaxial formation anisotropy to resistivity, and operating a controlled device based at least in part on the 
Regarding claims 12 and 18, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 1 as shown above.  The alternative embodiment of Schoen discloses determining inverted transverse isotropy (TI) parameters by performing an iterative inversion operation on the MCI data (Schoen: FIG. 4, ¶45 [“…if measurements are to be made within a borehole, this may be done by using a Transverse Induction Logging Tool (TIL1)…”]; ¶48-51 [“An iterative scheme is then used to update the initial conductivity model…measurements Rt,h and Rt,v made by TILT or other suitable device are inverted 111 to give an estimate of the laminar shale volume…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining inverted transverse isotropy (TI) parameters by performing an iterative inversion operation on the MCI data, as taught by the alternative embodiment of Schoen, into the embodiments of Schoen, as modified by Rabinovich, with the motivation and expected benefit of accounting for transverse formation isotropy to resistivity.  

Regarding claim 3, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 2 as shown above.  The alternative embodiment of Schoen discloses the iterative inversion operation on the MCI data uses a TI formation model that represents simulated formation resistivity characteristics that account for transverse formation isotropy to resistivity (Schoen: FIG. 4, ¶45 [“…process of the invention starts with an initial model 101 for the structure of the reservoir. This initial model comprises a laminated shale fraction and a sand fraction. This initial model may be derived from the resistivity imaging tool described above.”]; ¶48-51 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an iterative inversion operation on MCI data which uses a TI formation model that represents simulated formation resistivity characteristics that account for transverse formation isotropy to resistivity, as taught by the alternative embodiment of Schoen, into the embodiments of Schoen, as modified by Rabinovich, with the motivation and expected benefit of accounting for transverse formation isotropy to resistivity.  This method for improving the embodiments of Schoen, as modified by Rabinovich, was within the ordinary ability of one of ordinary skill in the art based on the teachings of the alternative embodiment of Schoen.  Therefore, it would have been obvious to one or ordinary skill in the art 

Regarding claim 5, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 1 as shown above.  The alternative embodiment of Schoen discloses the iterative inversion operation on the MCI data uses a BA formation model that represents simulated formation resistivity characteristics that account for transverse biaxial formation anisotropy to resistivity (Schoen: FIGS. 6a-6b, ¶64-77 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an iterative inversion operation on the MCI data uses a BA formation model that represents simulated formation resistivity characteristics that account for transverse biaxial formation anisotropy to resistivity, as taught by the alternative embodiment of Schoen, into the embodiments of Schoen, as modified by Rabinovich, with the motivation and expected benefit of determining the permeability anisotropy tensor and application thereof to field log interpretations.  This method for improving the embodiments of Schoen, as modified by Rabinovich, was within the ordinary ability of one of ordinary skill in the art based on the teachings of the alternative embodiment of Schoen.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Schoen and Rabinovich to obtain the invention as specified in claim 5.
Regarding claim 14 the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

claim 6, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 1 as shown above.  The alternative embodiment of Schoen discloses determining one or more permeability components further comprises determining biaxial permeability components for a TI anisotropic formation (Schoen: FIGS. 6a-6b, ¶64-77 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining one or more permeability components further comprises determining biaxial permeability components for a TI anisotropic formation, as taught by the alternative embodiment of Schoen, into the embodiments of Schoen, as modified by Rabinovich, with the motivation and expected benefit of determining the permeability anisotropy tensor and application thereof to field log interpretations.  This method for improving the embodiments of Schoen, as modified by Rabinovich, was within the ordinary ability of one of ordinary skill in the art based on the teachings of the alternative embodiment of Schoen.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Schoen and Rabinovich to obtain the invention as specified in claim 6.

Regarding claim 8, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 1 as shown above.  Schoen discloses determining one or more permeability components further comprises determining permeability anisotropy based at least in part on the one or more permeability components (Schoen: FIG. 3, ¶36 {See above.}).

Regarding claim 9, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 1 as shown above.  The alternative embodiment of Schoen See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining horizontal and vertical permeabilities of a shale formation, as taught by the alternative embodiment of Schoen, into the embodiments of Schoen, as modified by Rabinovich, with the motivation and expected benefit of determining the presence laminated shale in a laminated reservoir.  This method for improving the embodiments of Schoen, as modified by Rabinovich, was within the ordinary ability of one of ordinary skill in the art based on the teachings of the alternative embodiment of Schoen.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Schoen and Rabinovich to obtain the invention as specified in claim 9.
Regarding claim 19, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 1 as shown above.  The alternative embodiment of Schoen discloses determining true sand permeability in a laminated formation (Schoen: FIG. 4A, ¶57-59 [“From the distribution of relaxation times T1 and T2 of NMR data, a distribution of volume fractions of individual sand components 133 may be obtained using known methods.”] {Including Eqns. 8-9.})
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining true sand permeability in a laminated formation, as taught by the alternative embodiment of Schoen, into the embodiments of Schoen, 
Regarding claims 17 and 20, each claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Regarding claim 11, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 1 as shown above.  Schoen discloses the display device displays one or more permeability components at multiple points along the borehole (Schoen: FIG. 2, ¶33 {See above.}).

Regarding claim 15, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 12 as shown above.  The alternative embodiment of Schoen discloses the permeability determination module is further configured to determine a resistivity anisotropy ratio based at least in part on the inverted resistivity parameters and a permeability anisotropy ratio based at least in part on the formation resistivity anisotropy (Schoen: FIG. 4a, ¶48-57, ¶98-104, {Including Eqns. 5-9.}; FIGS. 6a-6b, ¶70-78; FIGS. 4A-4B, ¶88-96 {Including Eqns. 22-28.}; FIGS. 7a-7b, ¶104-109 {Including TABLE 1, Eqns. 30-32} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a resistivity anisotropy ratio based at least in 

Regarding claim 16, the embodiments of Schoen, in view of Rabinovich, teach all the limitations of the parent claim 15 as shown above.  The alternative embodiment of Schoen discloses the permeability determination module determines the one or more permeability components based at least in part on a permeability-resistivity relationship between the resistivity anisotropy ratio and the permeability anisotropy ratio (Schoen: FIG. 4a, ¶48-57, ¶98-104, {Including Eqns. 5-9.}; FIGS. 6a-6b, ¶70-78; FIGS. 4A-4B, ¶88-96 {Including Eqns. 22-28.}; FIGS. 7a-7b, ¶104-109 {Including TABLE 1, Eqns. 30-32} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining the one or more permeability components based at least in part on a permeability-resistivity relationship between the resistivity anisotropy ratio and the permeability anisotropy ratio, as taught by the alternative embodiment of Schoen, into the embodiments of Schoen, as modified by Rabinovich, with the motivation and expected benefit of determining the permeability anisotropy tensor and application thereof to field log .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiments of Schoen, in view of Rabinovich; and further in view of Suarez-Rivera (U.S. Patent Publication 2010/0305927 A1).
Regarding claim 7, the embodiments of Schoen, as modified by Rabinovich, teach all the limitations of the parent claim 1 as shown above.  However, the embodiments of Schoen, as modified by Rabinovich, teach are silent as to explicitly disclosing determining triaxial permeability components.
Suarez-Rivera discloses updating a model of a subsurface reservoir (Suarez-Rivera: {Abstract.}).  Therein, Suarez-Rivera discloses determining triaxial permeability components (Suarez-Rivera: FIG. 3; ¶20 [“…this analysis can be carried out on more complex studies of the reservoir, such as but not limited to stress anisotropy, tri-axial permeability differences, rock texture, sedimentation energy and direction, just to name a few.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining triaxial permeability components, as taught by Suarez-Rivera, into the embodiments of Schoen, as modified by Rabinovich, with the motivation and expected benefit of accounting for anisotropy between two axes (e.g., between the horizontal plane and the vertical axis).  This method for improving the embodiments of Schoen, as modified .

Response to Arguments
Applicants’ arguments filed on March 30, 2021 have been fully considered but are deemed moot on the new grounds of rejection.  Applicants’ amendments necessitated the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864